This is an appeal from a judgment assessing a fine of $250 against appellant on his conviction of the offense of fornication.
The Assistant Attorney General has filed a motion to dismiss the appeal on the ground that the recognizance given by appellant is not in compliance with the law in that it fails to state the punishment assessed against him. An inspection of the recognizance discloses the correctness of this contention, and following previous decisions the motion must be sustained. Martoni v. State, 74 Tex.Crim. Rep., 166 S.W. Rep., 1169; Branch's Ann. P.C., p. 314, sec. 615, and cases listed.
Appeal is dismissed.
Dismissed.
                          ON REHEARING.                        October 24, 1917.